EX 10.73

SECURED PROMISSORY NOTE

 

$100,000 Dated as of June 25, 2014

 

THIS SECURED PROMISSORY NOTE (this “Note”), is entered into as of this 25th day
of June, 2014 by and between IHookup Social, Inc., a Nevada corporation with a
business address of 125 E. Cambell Avenue, Cambell, CA 95008 (“Maker”), and
Beaufort Capital Partners LLC (“Payee”), in light of the following facts and
circumstances:

 

WHEREAS, Payee has agreed to loan to Maker the principal sum of $100,000,
provided that: (i) Maker enters into this Note, and (ii) concurrent with the
execution of this Note: Maker executes and delivers the Stock Pledge Agreement
(as defined below).

 

NOW, THEREFORE, in light of the foregoing, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Maker and Payee
hereby agree as follows:

FOR VALUE RECEIVED, Maker hereby promises to pay to Payee, at 660 White Plains
Road, Suite 455, Tarrytown, NY 10591 or at such other place as may be designated
in writing by the holder of this Note, the principal sum of One Hundred Thousand
Dollars ($100,000) (the “Principal”), plus interest, as described below.

1. Interest Rate. The unpaid principal balance of this Note shall bear interest
at a rate equal to one percent (1%) per month that the Note is outstanding,
compounded monthly (the “Note Rate”).

2. Payment. Except as described herein, Maker shall pay to Payee, on the date
six (6) months from the date hereof (the “Maturity Date”), the principal
outstanding balance owing under this Note, together with the interest.

3. Late Charges. In the event that payment is not received within ten (10) days
of the Maturity Date, then in addition to any default interest payments due
hereunder, Maker shall also pay within five (5) days a late charge in an amount
equal to five percent (5%) of the amount of such overdue payment.

4. Default Interest Rate. So long as any Event of Default exists hereunder,
regardless of whether or not there has been an acceleration of the indebtedness
evidenced hereby, and at all times after maturity of the indebtedness evidenced
hereby (whether by acceleration or otherwise), interest shall accrue on the
outstanding principal balance of this Note at a rate per annum equal to ten
percent (10%), per annum, or if such increased rate of interest may not be
contracted for, charged, or collected under applicable law, then at the maximum
rate of interest, if any, which may be collected from Maker under applicable law
(the “Default Interest Rate”), and such default interest shall be immediately
due and payable. Default interest chargeable hereunder shall be calculated on
the basis of three hundred sixty (360) day year for the actual number of days
elapsed. Interest not paid when due with respect to any obligation evidenced

 

 

hereby shall be added to the unpaid principal balance owing under this Note and
shall thereafter bear interest at the same rate applicable to the unpaid
principal balance of this Note.

5. Maker’s Agreements. Maker hereby acknowledges that it would be extremely
difficult or impracticable to determine Payee’s actual damages resulting from
any late payment or default, and such late charges and default interest are
reasonable estimates of those damages and do not constitute a penalty. The
remedies of Payee in this Note or in any document entered into in connection
with this Note, or at law or in equity, shall be cumulative and concurrent, and
may be pursued singly, successively or together, in Payee’s discretion.

6. Voluntary Prepayment. Maker may, at any time, prepay the obligations
evidenced by this Note, including the interest.

7. Lawful Money. All principal and interest due hereunder is payable in lawful
money of the United States of America, in immediately available funds.

8. Waivers. Maker, for itself and its legal representatives, heirs, successors,
and assigns, expressly waives presentment, protest, demand, notice of dishonor,
notice of nonpayment, notice of maturity, notice of protest, notice of intent to
accelerate, notice of acceleration, presentment for the purpose of accelerating
maturity, and diligence in collection.

9. EVENT OF DEFAULT; SECURITY INTERESTS; GUARANTIES; RECONVEYANCE OF DEED OF
TRUST.

A. Event of default. The following events shall constitute and be referred to
herein as an “Event of Default”:

(i) the failure of Maker to make the payments owing under this Note in a timely
manner; or

(ii) the initiation of bankruptcy proceedings by Maker.

Upon an Event of Default, the unpaid principal balance of this Note shall be due
and payable immediately, at Payee’s option, without presentment, demand,
protest, or notice of protest, of any kind, all of which are hereby expressly
waived.

B. Security Interests. It is agreed that this Note is secured by that certain
Stock Pledge Agreement dated of even date herewith by and among Maker and the
named executives and officers of Maker thereunder in favor of Payee (the “Stock
Pledge Agreement”). Concurrent with the execution of this Note, Maker will
execute and cause the execution and delivery of the Security Agreement.

10. WAIVERS. Maker hereby waives any right to assert against Payee any defense
(legal or equitable), set off, counterclaim, or claims which Maker individually
may now or any time hereafter have against any other party liable to Payee in
any manner or way whatsoever.

11. No Implied Waivers. No act, failure, or delay by Payee shall constitute a
waiver of any of Payee’s rights and remedies. No single or partial waiver by
Payee of any provision of

 

 

this Note, or of a breach or default hereunder or thereunder, or of any right or
remedy which Payee may have, shall operate as a waiver of any other provision,
breach, default, right, or remedy or of the same provision, breach, default,
right, or remedy on a future occasion. No waiver by Payee shall affect Payee’s
rights to require strict performance of this Note.

12. BUSINESS PURPOSE. MAKER HEREBY ACKNOWLEDGES AND AGREES THAT THE PROCEEDS OF
THE LOAN EVIDENCED BY THIS NOTE WERE NOT USED FOR PERSONAL, FAMILY OR HOUSEHOLD
PURPOSES.

13. Attorneys’ Fees. In the event it should become necessary to employ counsel
to construe or enforce this Note, Maker agrees to pay the reasonable attorneys'
fees and costs of the Payee, irrespective of whether suit is brought, including,
without limitation, any and all pre-judgment and post-judgment attorneys' fees
and costs incurred (including, without limitation, fees and costs incurred in
connection with any matter arising under Title 11 of the United States Code). In
addition, Maker agrees to pay for all of Payee’s other out-of-pocket costs
incurred in connection with the enforcement of this Note, including, without
limitation, all of Payee’s reasonable consultants’ fees, appraisers’ fees,
accountants’ fees, and trustee’s fees.

14. Lawful Rate. Notwithstanding anything to the contrary contained in this
Note, Maker shall not be obligated to pay, and the holder hereof shall not be
entitled to charge, collect, receive, reserve, or take interest (“interest”
being defined, for purposes of this paragraph, as the aggregate of all charges
which constitute interest under applicable law that are contracted for, charged,
reserved, received, or paid under this Note) in excess of the maximum rate
allowed by applicable law. During any period of time in which the interest rate
specified herein exceeds such maximum rate, interest shall accrue and be payable
at such maximum rate. For purposes of this Note, the term “applicable law” shall
mean that law in effect from time to time and applicable to the transaction
between Maker and the holder of this Note which lawfully permits the charging
and collection of the highest permissible, lawful, non-usurious rate of interest
on such transaction and this Note, including laws of the State of New York and,
to the extent controlling, laws of the United States of America.

15. Section Headings. Headings and numbers have been set forth for convenience
only. Unless the contrary is compelled by the context, everything contained in
each paragraph applies equally to this entire Note.

16. Amendments in Writing; Counterparts. This Note may not be changed, modified,
amended, or terminated except in a writing signed by Maker and Payee. This Note
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Note.

17. CHOICE OF LAW AND VENUE. THIS NOTE SHALL BE DEEMED TO HAVE BEEN MADE IN THE
STATE OF NEW YORK AND THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HEREUNDER. THE
PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS
AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND

 

 

FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. MAKER
WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO SUCH VENUE AND HEREBY CONSENTS TO ANY COURT ORDERED RELIEF.

 

Signature page follows

 

 

IN WITNESS WHEREOF, Maker and Payee have each executed this Note effective as of
the amended and restated date first written above.



     "Maker"                IHOOKUP SOCIAL, INC.     /s/ Robert Rositano     By:
                                                                              
Name: Robert Rositano Jr.     Title: Chief Executive Officer                
“Payee”           BEAUFORT CAPITAL PARTNERS LLC     /s/ Leib Schaeffer     By:
                                                                              
Name: Leib Schaeffer     Title: Managing Member  

